Citation Nr: 0725164	
Decision Date: 08/14/07    Archive Date: 08/20/07

DOCKET NO.  04-26 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for deviated nasal 
septum as a residual of nasal injury.

2.  Entitlement to service connection for loss of coherency.

3.  Entitlement to service connection for internal bleeding, 
pain and redness as a residual of nasal injury.

4.  Entitlement to service connection for chronic fatigue.

5.  Entitlement to a total disability rating based on 
individual unemployability as a result of service-connected 
disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


FINDINGS OF FACT

1.  Deviated nasal septum, if present, did not have its onset 
in service and is not shown to be related to any injury or 
incident in service.

2.  Current disability associated with loss of coherency, 
internal bleeding, pain and redness of the nose and/or 
chronic fatigue is not shown by the evidence of record. 

3.  The veteran does not have any service-connected 
disabilities and is not unemployable by reason of service-
connected disability. 


CONCLUSIONS OF LAW

1.  Deviated nasal septum, loss of coherency, internal 
bleeding, pain and redness of the nose and chronic fatigue 
were not incurred in or aggravated by service.  38 U.S.C.A. 
§ 1131, 5103, 5103A (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.303 (2006).

2.  The criteria for a total rating based on individual 
unemployability due to service-connected disabilities have 
not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.321, 3.340, 3.341, 4.15, 4.16 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran had verified active service from December 1983 to 
December 1986 and alleged further active service from 
December 1986 to December 1989.  He appeals from April 2003 
and July 2003 rating decisions of the Los Angeles, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO).  He asserts that while stationed at Fort Eustis 
between October 1985 and December 1986 he was hit in the face 
with a rifle and has a deviated nasal septum because of that 
injury.  He also had loss of coherency at the time of the 
injury and since that time has had loss of coherency, fatigue 
and internal bleeding due to redness and swelling of his 
nose.

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).

In March 2003, the RO sent the veteran a preadjudication 
letter informing him of the types of evidence needed to 
substantiate his claim for service connection for deviated 
nasal septum and VA's duty to assist him in substantiating 
his claim under the VCAA.  The March 2003 letter informed the 
veteran that VA would assist him in obtaining records in the 
custody of a Federal agency, and that his service medical 
records had been obtained.  He was advised to send additional 
information as noted in the letter.  VCAA notice was again 
sent to him in May 2003, prior to the RO's July 2003 denial 
of the remainder of the service connection issues.  This 
letter further advised the veteran of respective 
responsibilities the VA and he have in obtaining the evidence 
to substantiate his claim.  The veteran was also advised that 
he should send any additional information or evidence.  This 
effectively informed him that he should provide any evidence 
in his possession that pertains to his claim.  Together the 
letters provided timely notice consistent with VCAA with the 
exception of notice concerning the assignment of disability 
ratings and effective dates.  However, this deficiency does 
not result in any prejudice to the veteran because his claims 
are denied below and the issues of the disability ratings and 
effective dates are moot.

With regard to the issue of a total disability rating, the 
VCAA notices were inadequate.  However, the claim is denied 
below as a matter of law, and, therefore, VCAA requirements 
do not apply.   

The RO made reasonable efforts to obtain service medical 
records.  Those records include some records from Fort 
Eustis.  The veteran alleges that there should be a record of 
his injury at that facility but he did not provide 
sufficiently specific information to allow further 
development.  Also in his May 2003 Notice of Disagreement he 
stated that he had not been treated for his nasal injury in 
service; therefore, there are no medical records concerning 
treatment for an injury existent, and efforts to get such 
records would be futile.  

Medical examination of the veteran is not required because 
there is lacking competent evidence of a current diagnosed 
disability or current and persistent symptoms of such along 
with evidence that the veteran suffered an injury or disease 
in service and indications that the claimed disability or 
symptoms may be associated with service.  The Board concludes 
that VA has fulfilled its duties to notify the veteran and to 
assist him in the development of his claims.

Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2006).  In order to prevail on the issue of service 
connection on the merits, there must be (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Service medical records are devoid of any complaints, 
symptoms or diagnoses of nasal or facial injury, fatigue or 
lack of coherency.  On a separation examination in September 
1986 and a Reserves quadrennial examination in November 1988 
the veteran denied having or having had nose trouble and head 
injury.  Examinations on both occasions showed normal nose.  
A positive response to having had excessive bleeding after an 
injury or tooth extraction on the 1986 examination was 
explained as bleeding after the removal of wisdom teeth.

VA outpatient treatment records from April 2002 to October 
2003 show complaints of deviated septum. In May 2002 the 
veteran requested an x-ray of his nose due to an injury in 
service.  Physical examination indicated slight nasal septum 
deviation.  A July 2002 record noted that x-ray of the nose 
in May showed no bony deformity or soft tissue swelling. The 
veteran also complained of fatigue after reading.  After 
examination and review of laboratory studies, the impression 
was normal male.  In early August 2003 he complained of 
trouble breathing and stated that a rifle hit his face during 
training in 1986.  On examination of the nose the nasal 
dorsum showed no deformities and the septum was clear.  
Subsequently in August he complained of difficulty reading 
since 1989 and feeling pressure around his nose when reading; 
he reported that he was hit across the bridge of his nose in 
service.  He again complained of pressure in his nose area in 
September 2003 and the following month complained of chronic 
fatigue.  No reference was made to the nasal septum on a CT 
scan report of the sinuses in September 2003 and the veteran 
refused mental evaluation and cognitive testing.

Generally, the veteran is competent to attest to an injury 
sustained in service and symptoms experienced in service.  
Here, the record is devoid of any indications of nasal or 
facial injury, fatigue or lack of coherency in service.  He 
denied any nasal problems or head injury in 1986 and 1988, 
and he has not alleged any treatment for any of the claimed 
conditions until 2002, many years after service.  Given the 
denials on the 1986 and 1988 examinations, the lack of any 
complaints or treatment for many years after service and his 
refusal to undergo mental or cognitive testing, the Board 
finds that his account of nasal injury in service and ongoing 
residuals of nasal injury is not credible.  

Although an examiner reported slight nasal septum deviation 
in May 2002, x-rays at that time showed no septal deformity.  
In August 2003 the septum was clear.  The evidence does not 
show nasal septum deviation, and without evidence of current 
disability, there is no basis for service connection.  "In 
the absence of proof of a present disability, there can be no 
valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Even assuming that there is a slight deviation, 
there is no credible competent evidence linking nasal septal 
deviation to service or any event therein.  The veteran's 
assertions of injury are not credible and his assertions are 
not competent to provide medical diagnosis and causation.  
Espiritu, supra.

There has been no finding of chronic fatigue syndrome in or 
after service.  The veteran's current complaints of fatigue, 
first shown more than 10 years after service, are not shown 
to be related to any clinical entity, and his mere complaints 
are not sufficient to show a chronic pathologic disability 
manifest by fatigue.  A symptom alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability.  Without pathology to 
which the symptoms can be attributed, there is no basis to 
find a fatigue disorder for which service connection may be 
granted.  See Sanchez-Benitez V. West, 13 Vet. App. 282, 285 
(1999); dismissed in part and vacated in part on other 
grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. 
Cir. 2001).

There is no evidence of loss of coherency or of nasal 
internal bleeding, pain or redness in service or thereafter.  
There is no disability shown for which service connection can 
be granted.

Total disability rating

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  Total 
disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, the 
disability shall be ratable at 60 percent or more, and that, 
if there are two or more service-connected disabilities, at 
least one must be rated at 40 percent or more and the 
combined rating must be 70 percent or more.  38 C.F.R. § 
4.16(a).  An extraschedular total rating based on individual 
unemployability may be assigned in the case of a veteran who 
fails to meet the percentage requirements but who is 
unemployable by reason of service-connected disability.  38 
C.F.R. § 4.16(b).

Service connection is not currently in effect for any 
disabilities.  Therefore, at no time has the veteran met the 
minimum schedular requirements for a total disability rating 
based on individual unemployability.  See 38 C.F.R. § 
4.16(a).  Furthermore, given the lack of service-connected 
disabilities, he may not receive an extraschedular total 
rating based on individual unemployability.  See 38 C.F.R. §§ 
3.321, 4.16(b).  Accordingly, the claim for a total 
disability rating based on individual unemployability must be 
denied as lacking legal merit.  See Sabonis v. Brown, 6 Vet. 
App. 426 (1994).


ORDER

Service connection for deviated nasal septum as a residual of 
nasal injury is denied.

Service connection for loss of coherency is denied.

Service connection for internal bleeding, pain and redness as 
a residual of nasal injury is denied.

Service connection for chronic fatigue is denied.

A total disability rating based on individual unemployability 
as a result of service-connected disability is denied.



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


